Case 8:20-cv-03100-TPB-AAS Document 29 Filed 06/09/21 Page 1 of 3 PageID 102




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

EDDIE MORENO,

      Plaintiff,

v.                                             Case No. 8:20-cv-3100-TPB-ASS

AIR TECH SERVICES OF
PASCO, INC.,

      Defendant.
                                        /

          ORDER ADOPTING REPORT AND RECOMMENDATION

      This matter is before the Court on the report and recommendation of

Amanda Arnold Sansone, United States Magistrate Judge, entered on June 8, 2021.

(Doc. 27). Judge Sansone recommends that the “Joint Motion for Approval of

Settlement” (Doc. 21) be granted, the settlement agreement be approved, the parties

ordered to comply with its terms, and the case be dismissed with prejudice. Both

parties and their respective counsel filed a notice indicating they have no objection

to the report and recommendation. (Doc. 28)

      After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate

judge’s report and recommendation. 28 U.S.C. § 636(b)(1); Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983); Williams v. Wainwright, 681 F.2d 732 (11th Cir.

1982). A district court must “make a de novo determination of those portions of the




                                      Page 1 of 3
Case 8:20-cv-03100-TPB-AAS Document 29 Filed 06/09/21 Page 2 of 3 PageID 103




[report and recommendation] to which an objection is made.” 28 U.S.C. §

636(b)(1)(C). When no objection is filed, a court reviews the report and

recommendation for clear error. Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th

Cir. 2006); Nettles v. Wainwright, 677 F.2d 404, 409 (5th Cir. 1982).

      Upon consideration of the record, including Judge Sansone’s report and

recommendation, the Court adopts the report and recommendation. The Court

agrees with Judge Sansone’s detailed and well-reasoned findings and conclusions,

including that the settlement agreement constitutes a fair and reasonable

compromise of the dispute. See Lynn’s Food Stores, Inc. v. United States, 679 F.2d

1350, 1353 (11th Cir. 1982). Consequently, the motion to approve the settlement

agreement is granted, and the settlement agreement is approved.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

      1. Judge Sansone’s report and recommendation (Doc. 27) is AFFIRMED and

         ADOPTED and INCORPORATED BY REFERENCE into this Order

         for all purposes, including appellate review.

      2. The “Joint Motion for Approval of Settlement” (Doc. 21) is GRANTED.

      3. The settlement agreement (Doc. 21-1) is ACCEPTED, ADOPTED and

         APPROVED by the Court and the parties are ORDERED to comply with

         its terms.

      4. This action is DISMISSED WITH PREJUDICE.

      5. The Clerk is directed to terminate any pending motions or deadlines and




                                      Page 2 of 3
Case 8:20-cv-03100-TPB-AAS Document 29 Filed 06/09/21 Page 3 of 3 PageID 104




      thereafter close this case.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 9th day of

June, 2021.




                                        TOM BARBER
                                        UNITED STATES DISTRICT JUDGE




                                    Page 3 of 3
